office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b5 jaholmes pref-113994-12 uilc date date third party communication none date of communication not applicable to joyce sugawara senior counsel office of associate area_counsel - los angeles group large business international cc lb_i ctm la from paul handleman chief branch office of the associate chief_counsel passthroughs special industries cc psi subject -------------------------- this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer --------------------------- ---------------------- channels ------------------------------------------------------------------- ------------------------------------------------------------------------------------------ network a -------------------------- tax_year tax_year tax_year ------ ------ ------ date shows z --------------------- ------------------------------------------------------------ ------- pref-113994-12 ----- ---- ------- --- ----- --- -- -- y x w v u t s_r issue sec_1 for purposes of the domestic_production_activities_deduction under sec_199 of the internal_revenue_code whether the gross_receipts taxpayer derives from the distribution of multiple channels of video programming subscription packages qualify as domestic_production_gross_receipts dpgr derived from the disposition of qualified films produced_by_the_taxpayer whether license fees that taxpayer pays to unrelated third-party programming producers for the right to broadcast and distribute programming are overhead costs for purposes of the safe_harbor in sec_1_199-3 of the income_tax regulations conclusion sec_1 no gross_receipts derived from the distribution of subscription packages do not qualify as dpgr taxpayer can apply the rules of sec_1_199-3 to components of subscription packages and determine whether separate components individually qualify as an item for purposes of sec_199 no license fees do not constitute overhead costs for purposes of the safe_harbor in sec_1_199-3 facts taxpayer is categorized as a multichannel video programming distributor mvpd under the fcc rules and regulations mvpd is a person such as but not limited to a cable operator a multichannel multipoint distribution service a direct broadcast ---------- service or a television receive-only ---------- program distributor who makes available for purchase by subscribers or customers multiple channels of video programming pref-113994-12 u s c sec_522 for tax_year through tax_year taxpayer filed claims for refund and for tax_year filed a tax_return claiming the deduction under sec_199 taxpayer’s position is that it is deriving gross_receipts from the disposition of qualified films produced_by_the_taxpayer taxpayer claimed additional deductions under sec_199 relating to other activities but those activities are not addressed in this chief_counsel_advice taxpayer broadcasts roughly z channels to televisions and other devices and distributes content over the internet to individual consumers subscription packages vary because taxpayer’s customers have a choice over what and how many channels they will receive by selecting among different groups of channels a minimum or base subscription package consists of around y channels the types of available subscription packages their pricing and channel composition vary from time to time and differ based on a customer’s geographic location the more expensive subscription packages generally include the channels of the cheaper subscription packages plus additional channels the programming that taxpayer distributes can be classified into two categories first video programming that taxpayer does not produce but licenses for distribution licensed programming second a much smaller category video programming that taxpayer produces through related entities self-produced programming licensed programming almost all of the approximately z channels that taxpayer distributes are produced by unrelated third-party video content creators or aggregators generally these parties are the television and cable networks networks taxpayer licenses the channels and then distributes them via its ----------- and other proprietary technologies by making the digital channel signals if included in a customer’s subscription package available to the customer for viewing on the customer’s televisions or other devices generally taxpayer acquires the rights to broadcast the network’s channels by entering into the license agreements called carriage contracts and paying the carriage fees the carriage fees are taxpayer’s biggest expense in contrast taxpayer’s signal transmission costs were on average only about x percent of the carriage fees for tax_year through tax_year most contracts require taxpayer to rebroadcast the channel feed it receives without altering the content in the signal in any way other contracts allow taxpayer to add advertisements including locally based advertisements taxpayer does not modify the licensed channel feed on w channels v percent of the channels taxpayer modifies the licensed channel feed by embedding advertisements on u channels t percent of the channels generally taxpayer sells this air-time to third-party advertisers who a customer’s agreement provides for other services in addition to the programming channels but subscription package as defined for purposes of this advice does not include those services pref-113994-12 provide advertisements for taxpayer to integrate into a channel’s signal taxpayer does not produce advertisements for third-parties but produces advertisements promoting itself some carriage contracts allow taxpayer to add interstitials into a channel’s feed these are brief programs that fill in gaps in a channel’s lineup normally interstitials are short advertisements for taxpayer self-produced programming besides self-promotional advertising taxpayer’s self- produced content appears to be limited to s shows the shows were produced by production companies that taxpayer controls it is currently not clear from the facts developed whether the shows are qualified films or how taxpayer distributes or derives gross_receipts from the disposition of this self-produced programming via its channels or otherwise with respect to these shows the production personnel included technical directors graphics personnel assistant directors on-air talent anchors analysts managing and other editors producers and camera and lighting technicians it appears that the production companies used their equipment and facilities in producing content for the shows in date taxpayer acquired interests in r channels taxpayer distributes the channels to some taxpayer customers via premium subscription packages in addition to taxpayer other mvpds distribute the channels programming and pay license fees taxpayer may or may not be considered the producer of these channels it appears the content shown on the channels consists of broadcasts ------------------- -------------------- filmed by taxpayer taxpayer’s original programming and programming from network a an unrelated third party the facts have not been established concerning the individual programs taxpayer or its production studios produce furthermore it is not known how much of each channels total programming was produced by network a with respect to the channels taxpayer provides that channels derive revenue from fees paid_by cable and direct-to-home operators pursuant to affiliation agreements entered into with the channels and the sale of advertising time to local and national advertisers distribution activities taxpayer conducts the multichannel video programming distribution activities including distribution of its subscription packages from its broadcast centers the activities that take place at the broadcast centers may be summarized as follows receive programming via ---------- fiber optic cable or tape from the networks decode and review the incoming content insert interstitials and advertisements into the signal embed metadata encode the content for outside broadcast balance the amount of the outgoing signal and digitalize encode and transmit the signal through its ---------- fleet and the internet the technical work at the broadcast centers is carried out mostly by taxpayer’s engineers law and analysis under sec_199 the sec_199 deduction is determined by applying a percentage to the lesser_of the taxpayer’s qualified_production_activities_income qpai or taxable_income pref-113994-12 determined without regard to the sec_199 deduction the applicable_percentage i sec_3 percent for taxable years beginning in and percent for taxable years beginning in through and percent for taxable years beginning after under sec_199 qpai is determined by taking dpgr for the taxable_year less cost_of_goods_sold cgs allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 provides that dpgr means the gross_receipts of the taxpayer that are derived from any lease rental license sale exchange or other_disposition of i qualifying_production_property qpp which was manufactured produced grown or extracted mpge by the taxpayer in whole or significant part within the united_states ii any qualified_film produced_by_the_taxpayer or iii electricity natural_gas or potable water produced_by_the_taxpayer in the united_states sec_199 defines the term qualified_film to mean any property described in sec_168 if not less than percent of the total compensation relating to the production of such property is compensation_for services performed in the united_states by actors production personnel directors and producers such term does not include property with respect to which records are required to be maintained under section of title united_states_code a qualified_film shall include any copyrights trademarks or other intangibles with respect to such film the methods and means of distributing a qualified_film shall not affect the availability of the deduction under this section sec_168 property is any motion picture film or video tape under sec_1_199-3 of the income_tax regulations a taxpayer may use any reasonable method satisfactory to the secretary based on all facts and circumstances to determine whether gross_receipts qualify as dpgr on an item-by-item basis and not for example on a division-by-division product line-by-product line or transaction-by- transaction basis sec_1_199-3 defines the item as the property offered by the taxpayer in the normal course of business of taxpayer’s business for lease rental license sale exchange or other_disposition collectively referred to as disposition to customers if the gross_receipts from such property qualify as dpgr the tax extenders and alternative_minimum_tax relief act of public law 122_stat_3765 revised the definition of qualified_film for taxable years beginning before the definition of qualified_film in sec_199 is any property described in sec_168 if not less than percent of the total compensation relating to the production of such property is compensation_for services performed in the united_states by actors production personnel directors and producers such term does not include property with respect to which records are required to be maintained under section of title united_states_code pref-113994-12 sec_1_199-3 provides that if sec_1_199-3 does not apply to the property then any component of such property described in sec_1_199-3 is treated as the item provided that the gross_receipts that are attributable to the disposition of the component of such property qualify as dpgr each component that meets the requirements to be treated as the item must be treated as a separate item and may not be combined with a component that does not meet the requirements of sec_1 d ii sec_1_199-3 provides that for purposes of sec_1_199-3 in no event may a single item consist of two or more properties unless those properties are offered for disposition in the normal course of the taxpayer’s business as a single item regardless of how the properties are packaged sec_1_199-3 provides that a taxpayer’s gross_receipts derived from the lease rental license sale exchange or other_disposition of a qualified_film include advertising income and product-placement income with respect to that qualified_film but only if the gross_receipts if any derived from the qualified_film are or would be dpgr sec_1_199-3 provides that the term qualified_film means any motion picture film or video tape under sec_168 or live or delayed television programming film if not less than percent of the total compensation relating to the production of such film is compensation_for services performed in the united_states by actors production personnel directors and producers for purposes of sec_1_199-3 the term actors includes players newscasters or any other persons who are compensated for their performance or appearance in a film for purposes of sec_1_199-3 the term production personnel includes writers choreographers and composers who are compensated for providing services during the production of the film as well as casting agents camera operators set designers lighting technicians make-up artists and other persons who are compensated for providing services that are directly related to the production of the film except as provided in sec_1_199-3 the definition of a qualified_film does not include tangible_personal_property embodying the qualified_film such as dvds or videocassettes sec_1_199-3 provides in general that dpgr include the gross_receipts from any lease rental license sale exchange or other_disposition of any qualified_film produced by such taxpayer sec_1_199-3 provides for purposes of sec_1_199-3 the term compensation_for services means all payments for services performed by actors production personnel directors and producers relating to the production of the film including participations_and_residuals payments for services include all elements of compensation as provided in sec_1_263a-1 and sec_1_263a-3 compensation_for services is not limited to w-2_wages and includes compensation paid to independent contractors pref-113994-12 sec_1_199-3 provides the not-less-than-50-percent-of-the-total-compensation requirement under sec_1_199-3 is calculated using a fraction the numerator of the fraction is the compensation_for services performed in the united_states and the denominator is the total compensation_for services regardless of where the production activities are performed a taxpayer may use any reasonable method that is satisfactory to the secretary based on all of the facts and circumstances including all historic information available to determine compensation_for services performed in the united_states and the total compensation_for services regardless of where the production activities are performed among the factors to be considered in determining whether a taxpayer’s method of allocating compensation is reasonable is whether the taxpayer uses that method consistently from one taxable_year to another sec_1_199-3 provides that a qualified_film will be treated as produced_by_the_taxpayer for purposes of sec_199 if the production activity performed by the taxpayer is substantial in nature within the meaning of sec_1_199-3 the special rules of sec_1_199-3 regarding a contract with an unrelated_person and aggregation apply in determining whether the taxpayer’s production activity is substantial in nature sec_1_199-3 and are applied by substituting the term qualified_film for qpp and disregarding the requirement that the production activity must be within the united_states the production activity of the taxpayer must consist of more than the minor or immaterial combination or assembly of two or more components of a film for purposes of sec_1_199-3 the relative value added by affixing trademarks or trade names as defined in sec_1_197-2 will be treated as zero sec_1_199-3 as modified by sec_1_199-3 for purposes of determining substantial in nature with respect to a qualified_film provides that a qualified_film will be treated as produced for purposes of sec_1_199-3 if the production of the film by the taxpayer is substantial in nature taking into account all of the facts and circumstances including the relative value added by and relative cost of the taxpayer’s production activity the nature of the qualified_film and the nature of the production activity that the taxpayer performs the production of a key component of a qualified_film does not in itself meet the substantial-in-nature requirement with respect to a qualified_film under sec_1_199-3 sec_1_199-3 provides that a film will be treated as a qualified_film under sec_1_199-3 and produced_by_the_taxpayer under sec_1_199-3 qualified_film produced_by_the_taxpayer if the taxpayer meets the requirements of sec_1_199-3 and ii a taxpayer that chooses to use this safe_harbor must apply all the provisions of sec_1_199-3 sec_1_199-3 is a safe_harbor providing that a film will be treated as a qualified_film produced_by_the_taxpayer if not less than percent of the total compensation_for services paid_by the taxpayer is compensation_for services in the united_states and the taxpayer satisfies the safe_harbor in sec_1_199-3 the special rules of sec_1_199-3 regarding a contract with an unrelated_person and aggregation pref-113994-12 apply in determining whether the taxpayer satisfies sec_1_199-3 sec_1 g and are applied by substituting the term qualified_film for qpp but not disregarding the requirement that direct labor and overhead of the taxpayer to produce the qualified_film must be within the united_states sec_1_199-3 includes any election under sec_181 sec_1_199-3 as modified by sec_1_199-3 for purposes of the safe_harbor provides a taxpayer will be treated as having produced a qualified_film within the united_states for purposes of sec_1_199-3 if in connection with the qualified_film the direct labor and overhead of such taxpayer to produce the qualified_film within the united_states_account for more than percent or more of the taxpayer’s cgs of the qualified_film or in a transaction without cgs for example a lease rental or license account for percent or more of the taxpayer’s unadjusted depreciable basis as defined in sec_1_199-3 in the qualified_film for taxpayers subject_to sec_263a overhead is all costs required to be capitalized under sec_263a except direct materials and direct labor for taxpayers not subject_to sec_263a overhead may be computed using any reasonable method that is satisfactory to the secretary based on all of the facts and circumstances but may not include any cost or amount of any cost that would not be required to be capitalized under sec_263a if the taxpayer were subject_to sec_263a sec_1_199-3 provides that the term unadjusted depreciable basis means the basis_of_property for purposes of sec_1011 without regard to any adjustments described in sec_1016 and under sec_1011 the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections of the code adjusted as provided in sec_1016 under sec_1012 the basis_of_property shall be the cost of such property except as otherwise provided in code under sec_1_1012-1 the cost is the amount_paid for such property in cash or other_property sec_1_199-3 provides that the not-less-than-50-percent-of-the-total- compensation requirement under sec_1_199-3 is calculated using a fraction the numerator of the fraction is the compensation_for services paid_by the taxpayer for services performed in the united_states and the denominator is the total compensation_for services paid_by the taxpayer regardless of where the production activities are performed for purposes of sec_1_199-3 the term paid_by the taxpayer includes amounts that are treated as paid_by the taxpayer under sec_1_199-3 a taxpayer may use any reasonable method that is satisfactory to the secretary based on all of the facts and circumstances including all historic information available to determine compensation_for services paid_by the taxpayer for services performed in the united_states and the total compensation_for services paid_by the taxpayer regardless of where the production activities are performed among the factors to be considered in pref-113994-12 determining whether a taxpayer’s method of allocating compensation is reasonable is whether the taxpayer uses that method consistently from one taxable_year to another issue lb_i asked our office whether gross_receipts derived from the distribution of subscription packages qualify as dpgr derived from the disposition of qualified films produced_by_the_taxpayer our office concludes that gross_receipts derived from the subscription packages do not qualify as dpgr however taxpayer can apply the rules of sec_1_199-3 to components of subscription packages and determine whether separate components individually qualify as an item for purposes of sec_199 sec_199 provides gross_receipts derived from a disposition of a qualified_film produced_by_the_taxpayer qualify as dpgr taxpayers generally must determine whether gross_receipts qualify as dpgr on an item-by-item basis under sec_1_199-3 sec_1_199-3 explains that a taxpayer must identify the property it offers in the normal course of its business for disposition to customers and determine whether the gross_receipts derived from that property qualify as dpgr if the gross_receipts are dpgr then that property is considered taxpayer’s item for purposes of sec_199 sec_1_199-3 provides that if such property does not qualify under sec_1_199-3 then any component of such property described in sec_1_199-3 is treated as the item provided that the gross_receipts that are attributable to the disposition of the component of such property qualify as dpgr lb_i indicates that taxpayer has inconsistently identified the property that it offers in the normal course of its business to customers taxpayer at times has indicated that it offers its entire collection of z channels to customers in the normal course of business and at others said the properties offered are various subscription packages in our view taxpayer offers multiple subscription packages containing different groups of channels in the normal course of its business to customers thus for purposes of its sec_199 calculation taxpayer must determine whether gross_receipts derived from the subscription packages are dpgr sec_199 and sec_1_199-3 describe a qualified_film as including any motion picture film or video tape under sec_168 and live or delayed television programming collectively film a qualified_film cannot include any property with respect to which records are required to be maintained under u s c thus a subscription package must consist entirely of film as described in sec_199 and sec_1_199-3 our office notes that any non-qualifying services provided by taxpayer pursuant to a customer subscription agreement do not result in immediate application of sec_1 d ii gross_receipts should be allocated to the non-qualifying services and treated as non-dpgr but taxpayer can still determine whether the subscription package group of channels is a qualified_film produced_by_the_taxpayer pref-113994-12 if a subscription package consists entirely of film which is required for a qualified_film then taxpayer must show under sec_1_199-3 that percent of the total compensation relating to the production of such film is compensation_for services performed in the united_states by actors production personnel directors and producers this calculation applies to the entire film and includes the compensation paid_by third parties to actors production personnel directors and producers for production of all film included in a subscription package this step is important for showing that at least percent of film related compensation was paid for services in the united_states because this requirement includes compensation_for services paid_by all parties taxpayer and third parties meeting this requirement does not mean a particular taxpayer is considered the producer of such film in this case lb_i indicated to our office that taxpayer has not provided information showing any subscription package meets this requirement in performing the calculation under sec_1_199-3 our office notes the limited types of compensation included in determinations under sec_1_199-3 for production personnel compensation_for production personnel is limited to persons that are providing services directly related to the production of the film this does not include compensation_for services related to the transmission or distribution of the film this makes sense as sec_199 provides that the methods and means of distributing a qualified_film do not affect the availability of the deduction under sec_199 as provided in the facts taxpayer has five activities relating to the distribution of subscription packages these activities are not part of producing any of the film contained in a subscription package and compensation related to the activities should not be included under any determination in sec_1_199-3 for example inserting an advertisement is not the production of a qualified_film and does not create a new qualified_film see sec_1_199-3 which requires a taxpayer to a producer of the qualified_film for gross_receipts from any advertisement in the qualified_film to qualify as dpgr our office notes taxpayer may have film production activities with respect to its shows advertisements or interstitials promoting taxpayer and possibly the channels even if taxpayer can demonstrate that a subscription package is a qualified_film our office does not consider taxpayer a producer of such film sec_1_199-3 provides that a qualified_film is treated as produced_by_the_taxpayer for purposes of sec_199 if the film production activity performed by the taxpayer is substantial in nature within the meaning of sec_1_199-3 the production activity of a taxpayer must consist of more than the minor or immaterial combination or assembly of two or more components of a film for purposes of sec_1_199-3 the relative value added by affixing trademarks or trade names as defined in sec_1_197-2 will be treated as zero based on the facts presented our office sees no scenario where any of the subscription packages should be treated as produced_by_the_taxpayer under sec_1 k taxpayer is not the producer of a subscription package because its production activities with respect to the film within a subscription package are not substantial in pref-113994-12 nature sec_1_199-3 for purposes of determining substantial in nature with respect to a qualified_film provides that a qualified_film will be treated as produced for purposes of sec_1_199-3 if the production of the film by the taxpayer is substantial in nature taking into account all of the facts and circumstances including the relative value added by and relative cost of the taxpayer’s production activity the nature of the qualified_film and the nature of the production activity that the taxpayer performs the production of a key component of a qualified_film does not in itself meet the substantial-in-nature requirement with respect to a qualified_film under sec_1_199-3 our office thinks examining taxpayer’s business and the nature of the product is important taxpayer’s business involves providing groups of channels to customers that customers can navigate to choose their program of choice the nature of taxpayer’s product is a group of channels offered for disposition together rather than one cohesive film a subscription package is made up of various films taxpayer essentially produced none of these films v percent of the channels distributed are unaltered by taxpayer and the remaining t percent of channels are only altered for purposes of inserting advertisements and interstitials excluding the channels while it is allowable for taxpayer to determine whether it produced enough of the film to be considered the producer of all of the film in a subscription package it is incorrect to say taxpayer is producing a new film taxpayer’s disposition of the films as a package which is its method of distribution and its activities enabling that distribution do not affect whether taxpayer is a film producer taxpayer argues that distributing a number of films together as a package can make a taxpayer the producer of the films within that package our office does not agree with that argument our office views taxpayer’s business and activities as the distribution of groups of films rather than film production the facts and circumstances support our position that taxpayer conducted few film production activities with respect to any potential subscription package the facts indicate that taxpayer at most produces the r channels s shows and advertisements and interstitials promoting the taxpayer the facts indicate that taxpayer did not produce roughly z other channels or any of the advertisements for unrelated third parties this is an enormous disparity even in the case of a base subscription package the issue would be whether taxpayer’s production activities were substantial with respect to a package that contains around y channels again the amount of taxpayer’s film production compared to the whole is minimal based on these facts taxpayer’s film production activities with respect to any subscription package are clearly not substantial sec_1_199-3 provides a safe_harbor that treats a film as a qualified_film under sec_1_199-3 and produced_by_the_taxpayer under sec_1_199-3 under sec_1 k i taxpayer must show that not less than percent of the total compensation_for services paid_by the taxpayer is compensation_for services performed in the united it would likely be more than y channels although we do not have an exact number as taxpayer’s channels are only included within premium subscription packages pref-113994-12 states and that taxpayer satisfies the safe_harbor in sec_1_199-3 based on taxpayer’s activities it appears possible that in some subscription packages taxpayer may have paid no compensation related to film production for purposes of this safe_harbor notwithstanding that note taxpayer has maintained that it meets the safe_harbor in sec_1_199-3 an important part of this argument is whether taxpayer’s costs to license unrelated third party produced programming are included within overhead within the meaning of sec_1_199-3 based on the facts as presented taxpayer will not meet the safe_harbor under sec_1_199-3 if the costs are not included within overhead our office addresses this in issue below to the extent that taxpayer is not the producer of a subscription package taxpayer can apply sec_1_199-3 to the components of a subscription package thus for example if taxpayer can show that it meets the requirements of sec_1_199-3 with respect to the channels then taxpayer’s gross_receipts attributable to those channels could qualify as dpgr lastly our office provides an additional reason that gross_receipts for tax_year do not qualify as dpgr tax_year is not subject_to the amendment to sec_199 sec_1_199-3 describes the rules that applied prior to the amendment it provides that the showing of a qualified_film for example in a movie theater or by broadcast on a television station by a taxpayer is not a lease rental license sale exchange or other_disposition of the qualified_film by such taxpayer example of sec_1_199-3 illustrates this rule in tax_year taxpayer’s activities with respect to its subscription packages are similar to those activities described and are not considered a disposition thus gross_receipts from the subscription packages in tax_year would not qualify as dpgr issue lb_i also asked our office whether license fees that taxpayer pays to unrelated third- party programming producers for the right to broadcast and distribute programming are overhead costs for purposes of the safe_harbor in sec_1_199-3 as described below we conclude that the license fees paid to unrelated third-parties do not constitute overhead costs for purposes of the safe_harbor as indicated in the facts taxpayer distributes video programming that can be classified into two categories the first category is video programming produced by unrelated third parties that taxpayer licenses for distribution licensed programming almost all of the approximately z channels that taxpayer distributes fall into this category the second category is video programming that taxpayer produces through related entities self-produced programming sec_1_199-3 provides two alternative safe harbors for determining whether qpp is manufactured produced grown or extracted mpge in whole or in significant part by a taxpayer under sec_1_199-3 the sec_1_199-3 safe-harbor is pref-113994-12 applied to films by substituting the term qualified_film for qpp but not disregarding the requirement that the direct labor and overhead of the taxpayer to produce the qualified_film must be within the united_states the first safe_harbor under sec_1_199-3 applies for transactions with cgs under this safe_harbor if in connection with the qpp the direct labor and overhead of such taxpayer to mpge the qpp within the united_states accounts for percent or more of the taxpayer’s cgs of the qpp a taxpayer will be treated as having mpge qpp in whole or significant part within the united_states under the second safe_harbor for transactions without cgs if in connection with the qpp the direct labor and overhead of such taxpayer to mpge the qpp within the united_states accounts for percent or more of the taxpayer’s unadjusted depreciable basis in the qpp a taxpayer will be treated as having mpge qpp in whole or significant part within the united_states the first safe_harbor in sec_1_199-3 does not apply to taxpayer’s video programming transactions because these transactions do not have any cgs cgs arises from the sale of property and neither category of programming licensed programming and self-produced programming is sold by taxpayer to its customers although taxpayer charges fees for distributing its video programming for federal_income_tax purposes such fees are properly characterized as license fees or fees for service or are akin to rent and not as sales receipts the second safe_harbor in sec_1_199-3 however applies to transactions that do not have cgs and therefore should apply to taxpayer’s video programming as noted above this safe_harbor is applied by dividing the amount of a taxpayer’s direct labor and overhead to mpge the qpp within the united_states by the taxpayer’s unadjusted depreciable basis in the qpp the question remains therefore whether the fees that taxpayer pays to unrelated third-party programming producers for the right to broadcast and distribute programming are overhead costs for purposes of the safe_harbor license fees are not overhead under sec_1_199-3 the safe_harbor in sec_1 g i provides two alternative definitions of overhead costs which alternative definition applies to a taxpayer depends on whether the taxpayer is subject_to sec_263a for taxpayers subject_to sec_263a overhead is all costs required to be capitalized under sec_263a except direct materials and direct labor for taxpayers not subject_to sec_263a overhead may be computed using any reasonable method that is satisfactory to the secretary based on all the facts and circumstances but may not include any cost or amount of any cost that would not be required to be capitalized under sec_263a if the taxpayer were subject_to sec_263a taxpayer creates the self-produced programming and these production activities subject taxpayer to sec_263a because taxpayer is subject_to sec_263a taxpayer’s overhead incurred in connection with its video programming is all costs required to be capitalized under sec_263a except direct materials and direct labor sec_1 g i pref-113994-12 costs required to be capitalized under sec_263a include all direct costs and certain indirect_costs properly allocable to real_property and tangible_personal_property produced_by_the_taxpayer including for this purpose films sound_recordings video tapes books and other similar_property embodying words ideas concepts images or sounds by the creator thereof and real_property and personal_property described in sec_1221 which is acquired by the taxpayer for resale sec_1_263a-1 and sec_1_263a-2 unlike the self-produced programming the licensed programming is not created by taxpayer rather the licensed programming is created by third parties and licensed to taxpayer for transmission and distribution over taxpayer’s network furthermore the licensed programming is not real_property or personal_property described in sec_1221 sec_1221 refers to stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business taxpayer’s licensed programming is not affixed to a tangible medium for sale nor does taxpayer sell the copyright in the property or sell its more limited license to broadcast the licensed programming accordingly the licensed programming is not merchandise for which the production purchase or sale is an income-producing factor for taxpayer and therefore is not the type of property that would be included in inventory see sec_1_471-1 in addition because the licensed programming is not sold the licensed programming is not property held by taxpayer primarily_for_sale_to_customers in the ordinary course of taxpayer’s trade_or_business because the licensed programming is neither produced by taxpayer nor described in sec_1221 the costs of the licensed programming are not required to be capitalized under sec_263a accordingly the license fees are not overhead costs for purposes of sec_1_199-3 unadjusted depreciable basis includes license fees for completeness our office notes that unadjusted depreciable basis in this case includes the license fees taxpayer pays to unrelated third parties under sec_1_199-3 unadjusted depreciable basis means the basis_of_property for purposes of sec_1011 without regard to any adjustments described in sec_1016 or under sec_1011 the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections of the code adjusted as provided in sec_1016 under sec_1012 the basis_of_property shall be the cost of such property except as otherwise pref-113994-12 provided in code under sec_1_1012-1 the cost is the amount_paid for such property in cash or other_property the amounts paid for the licensed programming are the cost of such property and such amounts create basis under sec_1012 and adjusted_basis under sec_1011 the amounts paid to produce the self-produced programming also create basis under sec_1012 and adjusted_basis under sec_1011 therefore taxpayer’s unadjusted depreciable basis determined for purposes of the sec_1_199-3 safe_harbor should include taxpayer’s sec_1011 adjusted_basis without regard to any adjustments described in sec_1016 or in both the self-produced programming and the licensed programming case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call james holmes pincite-4137 if you have any further questions
